DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
	This is in response to the Amendment of July 8, 2021. 
	Claims 1, 3-12, 14 and 16-20  are pending and under consideration. 
	This Official Action is Final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10 and 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application No. 2007/0082104 (DE BAETS).
Claim 1 recites a liquid cooking oil substitute comprises 5-80% by weight plant-based soluble dietary fiber, 0-80% by weight edible oil, and 0-40% by weight emulsifier, and water, wherein the plant-based soluble dietary fiber comprises a resistant maltodextrin. 
DE BAETS teaches a composition comprising plant-based soluble fiber such as polydextrose [0074] in an amount of 30 to 60%.  This fall within that claimed.  [0077] indicates polydextrose is soluble.   The composition can also include resistant maltodextrin (pg. 16, lines 14-17).  The compositions can contain water (see [0148]; [0149] and claim 91 of DE BAETS).  
Claim 3 recites that the composition comprises 5-50% by weight plant-based soluble dietary fiber.  
DE BAETS teaches a composition comprising plant-based soluble fiber such as polydextrose [0074] in an amount of 30 to 60%.  This fall within that claimed.  [0077] indicates polydextrose is soluble.   

Claim 10 further recites 0-10% by weight texture modifiers.
Claim 16 recites that the composition is in an amount of 0-20% by weight oil. 
As to claims 10 and 16, recite ingredients in amounts that include zero.  However, zero indicates that the amount can be optional (i.e., not present). 

Claims 18-20 recite that the liquid cooking oil substitute
is used as a cooking medium, used to fry foods, or saute foods.
Claim 18-20 are directed to the intended use of the composition. However, NO patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. As to the present claims, there are NO structural differences that result from the intended use.
 	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 , 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE BAETS. 
Claim 4 recites 25-50% by weight plant-based soluble dietary fiber.  
DE BAETS teaches a composition comprising plant-based soluble fiber such as polydextrose [0074] in an amount of 30 to 60%.  This fall within that claimed.  [0077] indicates polydextrose is soluble.   DE BAETS does not provide an Example where resistant maltodextrin in the claimed amounts of claim 4.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 14 recites that the oil and fat substitute is rendered more viscous by lowering the temperature of the oil and fat substitute.  
DE BAETS teaches that the viscosity of a composition can be varied by varying the amount and type of fiber added to the composition [0110].   Moreover, it must be noted that viscosity depends strongly on temperature and for liquids typically increases when temperature decreases. Viscous forces are caused by molecules exerting attractive forces on each other across layers of flow. Decreasing temperature results in an increase in viscosity because a lower temperature means particles have lower thermal energy and are less  easily able to overcome the attractive forces binding them together.  Thus, it would have been obvious to one skilled in the art that the oil and fat substitute is rendered more viscous by lowering the temperature of the oil and fat substitute.  





6.	Claim 5-9, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE BAETS in view of  United States Patent Application Publication No. 2012/0053251 (ERVIN)).

Claims 5 and 6 recite that the composition comprises 0.5-20% and 5-20% by weight oil, respectively.
DE BAETS does teach that the composition can contain oil and be sued as an oil substitute.  The composition serves as fat substitute in that DE BAETS teaches that the amount of fat in a composition, e.g., butter, used in recipes can be reduced to 70 % or even 50%.  When using oil, e.g. coleseed oil, instead of butter, a further reduction in fat to 30% can be obtained ([0184]).  In this regard, DE BAETS teaches that the composition also serves as a fat substitute. This includes oils. 
HOWEVER, DE BAETS does not recite the particular amounts of oil that can be present. 
ERVIN teaches a composition that can act as a fat substitute/reduce the total content of fat [0019]. This composition also includes maltodextrins [0031]. 
ERVIN teaches that oil is present in amounts of 0.3 to 20% by weight of the composition. This overlaps the claimed amount of 0.5-20% by weight oil in claim 5 and 5-20% by weight oil in claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." (See MPEP 2144.05). 
Thus, it would have been obvious to one skilled in the art that the use amount of oil  as recited by ERVIN in in DE BAETS, as ERVIN teaches that such components can be used in varying amounts to mimic the taste, texture, mouth feel and functional characteristics of fats. 


Claims 7 and 8 recite that the composition comprises 0.05-10% and 0.2-10% by weight emulsifier. 
However, DE BAETS does not teach the claimed amounts of emulsifiers.
ERVIN teaches that the composition contains 0.001 to 10% of emulsifiers [0089]. In [0203]-[0204], it is taught that emulsifiers stabilize the composition. The recited amounts overlap the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." (See MPEP 2144.05).  
It would have been obvious to add emulsifiers to the composition of DE BAETS, as ERVIN teaches that this helps stabilize the product. 

Claim 9 recites that the composition comprises flavor.
DE BAETS does not each the addition of flavor.
ERVIN teaches that vanilla can be added [0087] as a flavor.
It would have been obvious to one skilled in the art to add vanilla to DE BAETS to provide flavor to the composition. 


Claim 11 recites the texture modifier comprises modified whey protein, which comprises 1-5% by weight of the oil and fat substitute.  
As to claim 11, DE BAETS is silent as to adding whey protein. 
ERVIN does teach the addition of a protein. whey protein isolate [0151]. ERVIN states the amount must be at least about 0% or greater [0151]. [0155] teaches that the protein source must be one suitable for processing in a fat composition.  At [0156], ERVIN teaches the whey protein isolate is added to compositions that exhibit a similar mouth feel to foods when used without the necessity of using negative health characteristics fats such as trans fats. The protein can be whey protein isolate [0151], [0155], [0156]. Thus, it would have been obvious to add whey protein isolate as ERVIN teaches it is protein that can be added is fat substitute compositions. It would have been obvious to vary the desired mouth feel and taste of the composition. 
It would have been obvious to add whey protein to the composition of DE BAETS, as ERVIN teaches that the whey protein improves mouth feel of foods. 


Claim 12 recites that the texture modifier comprising a hydrocolloid, which comprises 0.5 - 5% by weight of the oil and fat substitute.
DE BAETS dose not teach the addition of hydrocolloids. 
ERVIN does teach the addition of a hydrocolloid in an amount up 5% [0154].  In [0207], hydrocolloids can stabilize compositions. 
 Thus, it would have been obvious to add the hydrocolloid [0151] in an amount of 0.5-5% by weight of the composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." (See MPEP 2144.05).  
	Thus, it would have been obvious to one skilled in the art to add hydrocolloids to the composition of DE BAETS, as ERVIN teaches that the hydrocolloids help stabilize fat-containing compositions. 
Claim 17 recites that the composition contains over 50% by weight water. 
ERVIN teaches a composition that can act as a fat substitute/reduce the total content of fat [0019]. This composition also includes up to 60% water  [0028]. 
Thus, it would have been obvious to one skilled in the art that the use amount of water as recited by ERVIN in in DE BAETS, as ERVIN teaches that such components can be used in varying amounts to mimic the taste, texture, mouth feel and functional characteristics of fats. 



Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither ERVIN nor DE BAETS discloses or suggests a cooking substitute or the claimed amount of water.  However, the use of the claimed product as a cooking substitute is an intended use.  NO patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. As to the present claims, there are NO structural differences that result from the intended use. 
This is evidenced by the bread of the claims.  Claim 1 requires 5-80% by weight plant-
based soluble dietary fiber, water and that the plant-based soluble dietary fiber comprises a resistant maltodextrin.  Thus, two ingredients are required: i) water and ii) resistant maltodextrin.  Claim 1 does not require oil or an emulsifier.  These are in amounts of 0-80% by weight edible oil, and 0-40%. Zero indicates the amount is optional.  Thus, at least as far as the broadest claims are concerned, they provide no additional structure or even ingredients. 
As to the amount, claims 1-12 and 14-16 remain unchanged.  Any amount of water satisfies these claims. 
New claim 17 requires water.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799